        Case 1:20-bk-10675-MT Doc 9 Filed 04/12/20 Entered 04/12/20 21:20:05                           Desc
                            Imaged Certificate of Notice Page 1 of 3
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                  Case No. 20-10675-MT
Viken Kombedjian                                                                        Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0973-1           User: rtoomerC               Page 1 of 2                    Date Rcvd: Apr 10, 2020
                               Form ID: r341y               Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 12, 2020.
db             +Viken Kombedjian,    6319 Willowcrest Avenue,      North Hollywood, CA 91606-3912
40220040       +AMEX/DSNB,    PO Box 8218,    Mason, OH 45040-8218
40220038       +Admin Recovery Llc,     6225 Sheridan Dr, Suite 118,     Williamsville , NY 14221-4800
40220039       #Alltran Financial, LP,     PO Box 610,    Sauk Rapids, MN 56379-0610
40220049       +Citi,    PO Box 790040,    Saint Louis, MO 63179-0040
40220053       +Credit Control, Llc,     Po Box 31179,    Tampa, FL 33631-3179
40220054        Discover c/o Suttell & Hammer APC,      case @ 18CHLC09741,    Box C-90006,    Bellevue, WA 98009
40220057        Equifax Info Services LLC,     Box 740256,    Atlanta, GA 30374-0256
40220058       +Experian,    Profile Maintenance,    PO Box 9558,     Allen, TX 75013-9558
40220066       +Harris And Zide,    1445 Huntington Drive, Suite 300,      South Pasadena, CA 91030-5475
40220071       +Midland Credit Management,     320 East Big Beaver Ste 300,     Troy, MI 48083-1271
40220072       +Midland Credit Management, Inc,     PO Box 51319,     Los Angeles, CA 90051-5619
40220073       +Monarch Recovery Management, Inc,      Po Box 986,    Bensalem, PA 19020-0986
40220074       +Mrs Bpo Llc,    1930 Olney Ave,    Cherry Hill, NJ 08003-2016
40220083       +Radius Global Solutions,     PO Box 390846,    Minneapolis, MN 55439-0846
40220084       +Radius Global Solutions LLC,     Po Box 390905,     Minneapolis, MN 55439-0905
40220085       +Radius Global Solutions LLC,     PO Box 390900,     Minneapolis, MN 55439-0990
40220089       +Trans Union Corporation,     Attn: Public Records Department,     555 W Adams St.,
                 Chicago, IL 60661-3631
40220092      ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank,       425 Walnut St,    Cincinnati, OH 45202)
40220094       +WF Card Services,    Box 14517,    Des Moines, IA 50306-3517
40220056       #diversified consultants,     po box 551299,    Jacksonville, FL 32255-1299
40220060       +fidelity creditors svc,     441 N Varney St 2nd Fl,     Burbank, CA 91502-1733
40220093       +us bank c/o Mandarich Law Group LLP,      case 19CHLC42211,    PO Box 109032,
                 Chicago, IL 60610-9032

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: itcdbg@edd.ca.gov Apr 11 2020 04:33:27        Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P. O. Box 826880,    Sacramento, CA 94280-0001
smg             E-mail/Text: BKBNCNotices@ftb.ca.gov Apr 11 2020 04:34:12        Franchise Tax Board,
                 Bankruptcy Section MS: A-340,    P. O. Box 2952,     Sacramento, CA 95812-2952
smg             E-mail/Text: finance.bankruptcy@lacity.org Apr 11 2020 04:32:47        Los Angeles City Clerk,
                 P. O. Box 53200,    Los Angeles, CA 90053-0200
40220041       +E-mail/Text: documents@apellesnow.com Apr 11 2020 04:33:55        Apelles,
                 3700 Corporate Dr. #240,    Columbus, OH 43231-5001
40220042       +E-mail/Text: legal@arsnational.com Apr 11 2020 04:33:17        Ars National Services Inc,
                 Po Box 469100,    Escondido, CA 92046-9100
40220043       +E-mail/Text: legal@arsnational.com Apr 11 2020 04:33:17        Ars National Services, Inc,
                 Po Box 469046,    Econdido, CA 92046-9046
40220046       +E-mail/Text: bankruptcy@cavps.com Apr 11 2020 04:33:47        Calvary Portfolio Service,
                 Po Box 27288,    Tempe, AZ 85285-7288
40220047       +E-mail/Text: bankruptcy@cavps.com Apr 11 2020 04:33:47        Calvary Portfolio Services,
                 500 Summit Lake Dr,    Valhalla, NY 10595-2322
40220048       +E-mail/Text: cms-bk@cms-collect.com Apr 11 2020 04:33:16        Capital Management Services LP,
                 698 1/2 South Ogden St.,    Buffalo, NY 14206-2317
40220050       +E-mail/Text: mediamanagers@clientservices.com Apr 11 2020 04:32:52         Client Services Inc,
                 3451 Harry S Truman blvd.,    St Charles, MO 63301-9816
40220051       +E-mail/Text: mediamanagers@clientservices.com Apr 11 2020 04:32:53         Client Services, Inc.,
                 3451 Harry Truman Blvd,    Saint Charles, MO 63301-9816
40220055        E-mail/Text: mrdiscen@discover.com Apr 11 2020 04:32:55        Discover Financial,    PO Box 15316,
                 Wilmington, DE 19850-5316
40220061        E-mail/Text: data_processing@fin-rec.com Apr 11 2020 04:33:16
                 Financial Recovery Services, Inc.,     PO Box 385908,    Minneapolis, MN 55438-5908
40220063        E-mail/Text: BKBNCNotices@ftb.ca.gov Apr 11 2020 04:34:12        Franchise Tax Board,
                 Bankruptcy Section MS A340,    PO Box 2952,    Sacramento, CA 95812-2952
40220064       +E-mail/Text: Banko@frontlineas.com Apr 11 2020 04:34:13        Frontline Asset Strategies,
                 2700 Snelling Ave. Ste 250,    Roseville, MN 55113-1783
40220067        E-mail/Text: sbse.cio.bnc.mail@irs.gov Apr 11 2020 04:33:10        Internal Revenue Service,
                 Centralized Insolvency Operation,     Po Box 21126,    Philadelphia, PA 19114-0326
40220068        E-mail/PDF: ais.chase.ebn@americaninfosource.com Apr 11 2020 04:37:56         jpmcb card,
                 PO Box 15369 Wilmington,    Wilmington, DE 19850
40220077        E-mail/Text: NCI_bankonotify@ncirm.com Apr 11 2020 04:32:54        Nationwide Credit, Inc.,
                 Po Box 14581,    Des Moines, IA 50306-3581
40220080       +E-mail/Text: bnc@nordstrom.com Apr 11 2020 04:33:05        Nordstrom Td Bank Usa,
                 13531 E Caley Ave,    Englewood, CO 80111-6505
40220081        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Apr 11 2020 04:38:52
                 Portfolio Recovery,    120 Coroporate Blvd Ste 100,     Norfolk, VA 23502
40220082        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Apr 11 2020 04:38:04
                 Portfolio Recovery Associates,    Po Box 12914,     Norfolk, VA 23541
40220087       +E-mail/PDF: resurgentbknotifications@resurgent.com Apr 11 2020 04:38:56
                 Resurgent/Lvnv Funding,    PO Box 1269,    Greenville, SC 29602-1269
40220088       +E-mail/PDF: clerical@simmassociates.com Apr 11 2020 04:39:37        Simm Associates, Inc,
                 Department# 119823,    PO Box 1259,    Oaks, PA 19456-1259
          Case 1:20-bk-10675-MT Doc 9 Filed 04/12/20 Entered 04/12/20 21:20:05                                              Desc
                              Imaged Certificate of Notice Page 2 of 3


District/off: 0973-1                  User: rtoomerC                     Page 2 of 2                          Date Rcvd: Apr 10, 2020
                                      Form ID: r341y                     Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
40220090       +E-mail/Text: bankruptcydepartment@tsico.com Apr 11 2020 04:34:03
                 Transworld Systems Inc. Collection,    500 VIrginia Dr. Ste 514,
                 Fort Washington, PA 19034-2733
40220065       +E-mail/Text: Banko@frontlineas.com Apr 11 2020 04:34:13     frontline asset Strategies,
                 2700 Snelling Ave. N. Ste. 250,   Roseville, MN 55113-1783
                                                                                            TOTAL: 25

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
40220044*        +Ars National Services, Inc,     Po Box 469046,    Econdido, CA 92046-9046
40220045*        +Ars National Services, Inc,     Po Box 469046,    Econdido, CA 92046-9046
40220052*        +Client Services, Inc.,    3451 Harry Truman Blvd,     Saint Charles, MO 63301-9816
40220059*        +Experian,    Profile Maintenance,    PO Box 9558,    Allen, TX 75013-9558
40220062*         Financial Recovery Services, Inc.,     PO Box 385908,    Minneapolis, MN 55438-5908
40220069*       ++JPMORGAN CHASE BANK N A,     BANKRUPTCY MAIL INTAKE TEAM,     700 KANSAS LANE FLOOR 01,
                   MONROE LA 71203-4774
                 (address filed with court: jpmcb card,      PO Box 15369 Wilmington,    Wilmington, DE 19850)
40220070*       ++JPMORGAN CHASE BANK N A,     BANKRUPTCY MAIL INTAKE TEAM,     700 KANSAS LANE FLOOR 01,
                   MONROE LA 71203-4774
                 (address filed with court: jpmcb card,      PO Box 15369 Wilmington,    Wilmington, DE 19850)
40220075*        +Mrs Bpo Llc,    1930 Olney Ave,    Cherry Hill, NJ 08003-2016
40220076*        +Mrs Bpo Llc,    1930 Olney Ave,    Cherry Hill, NJ 08003-2016
40220078*         Nationwide Credit Inc,    Po Box 14581,    Des Moines, IA 50306-3581
40220079*         Nationwide Credit, Inc.,    Po Box 14581,    Des Moines, IA 50306-3581
40220086*        +Radius Global Solutions LLC,     Po Box 390846,    Minneapolis, MN 55439-0846
40220091*       ++US BANK,   PO BOX 5229,    CINCINNATI OH 45201-5229
                 (address filed with court: US Bank,      PO Box 108,    Saint Louis, MO 63166-0108)
                                                                                                TOTALS: 1, * 13, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2020 at the address(es) listed below:
              David Seror (TR)    aquijano@bg.law, C133@ecfcbis.com
              Scott Kosner    on behalf of Debtor Viken Kombedjian tyson@tysonfirm.com
              United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party   Courtesy NEF claims@recoverycorp.com
                                                                                            TOTAL: 4
     Case 1:20-bk-10675-MT Doc 9 Filed 04/12/20 Entered 04/12/20 21:20:05                                      Desc
                         Imaged Certificate of Notice Page 3 of 3
Form r341y−r341 VAN−02
Rev. 05/2010

                                           United States Bankruptcy Court
                                             Central District of California
                                        21041 Burbank Blvd, Woodland Hills, CA 91367−6603

                                               RENOTICE 341 MEETING
    DEBTOR INFORMATION:                                                       BANKRUPTCY NO. 1:20−bk−10675−MT
    Viken Kombedjian
                                                                             CHAPTER 7
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−9736
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: N/A


    Address:
    6319 Willowcrest Avenue
    North Hollywood, CA 91606

    DEBTOR'S ATTORNEY:                                          TRUSTEE:
    Scott Kosner                                                David Seror (TR)
    Law Office of Tyson Takeuchi                                21650 Oxnard Street, Suite 500
    1055 Wilshire Blvd                                          Woodland Hills, CA 91367
    Suite 850
    Los Angeles, CA 90017                                       (818) 827−9200
    213−637−1566


Please take notice that the 341 meeting date has been reset for:

                 Date: May 1, 2020             Time: 09:30 AM
              Location: TELEPHONIC MEETING, FOR INSTRUCTIONS, CONTACT THE TRUSTEE




                                                                             By the Court,
Dated: April 10, 2020                                                        Kathleen J. Campbell
                                                                             Clerk of Court




(Form r341y−r341 VAN−02) Rev. 05/2010                                                                                8 / RTO
